DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/6/22, wherein:
Claims 1-16 are currently pending;
Claims 1, 3, 9, 11 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 and 9 recite “determining a pose of the workpiece relative to the robot, based upon at least in part the scanning” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, the person can mentally observer and look on the screen for an image of the object and mentally determine the position or orientation of the object.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a computing device to perform the step of “determining a pose of the workpiece..”. This is recited at high level of generality (i.e. a generic processor performing a generic computer function of determining…) such that it amounts no more than mere instructions to apply the exception using a generic component. Further, scanning the workpiece is not considered as significantly more than the abstract idea because it is merely data gathering and the feature “workpiece, end effector, scanner” as recited are considered as general link to the technological environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Scanning the workpiece is not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Further, the recited “effector” is considered as general link to the technical environment and thus does not amount to significant more than the abstract idea.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1 and 9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 5-8, 13-16 are merely add further details of the abstract steps/elements recited in claims 1 and 9 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHIMARU (US 2014/0277694).
As for independent claim 1, ICHIMARU discloses a method for picking and placing of a workpiece comprising: 
associating a workpiece (W1) with an end effector (holding device 10) that is attached to a robot {see at least figure 2, par. 0029}
scanning the workpiece while the workpiece is attached to the end effector {see at least figures 2-3, 5 pars. 0029 discloses e.g. the robot controller 104 controls the camera 103 to detect the holding state of the workpiece W1 held by the holding device 10; figure 5} 
determining a pose of the workpiece relative to the robot, based upon, at least in part, the scanning {see at least figures 2-3, 5, pars. 0029-0031 discloses e.g. the detection of the holding state of the workpiece W1 is processing that includes detecting the state in which the workpiece W1 is being held by the holding device 10 from an image and distance information obtained by imaging. Examples to be detected include position and posture (inclination angle) of the held workpiece W1}
As for dep. claim 2, which discloses picking up the workpiece via the robot, wherein picking up the workpiece includes specifying one or more poses of the robot relative to the pose of the workpiece {see at least figures 2-3, 5 and pars. 0029-0031}. 
As for dep. claim 3, which discloses placing the workpiece, wherein placing the workpiece includes determining a robot pose and inferring the pose of the workpiece in relation to a destination from the robot pose {see at least pars. 0031-0037}. 
As for dep. claim 4, which discloses placing the workpiece, wherein placing the workpiece includes specifying one or more poses of the robot relative to the pose of the workpiece {see at least pars. 0031-0037}.
 
As for dep. claim 6, which discloses wherein scanning and determining occur while the robot is in a fixed position {see at least figure 3} 
As for claims 9-12, 14, these limitations have been noted above and therefore they are rejected for the same reason sets forth the rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8; 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIMARU as applied to claims above and in view of SAITO (US 2011/0010009)
As for dep. claims 5, 7-8, ICHIMARU discloses claimed invention as indicated above.  ICHIMARU also discloses the correction the position of the workpise to ensure accurate placement of the workpiece as shown in pars. 0033, 0040. However, ICHIMARU does not explicitly discloses displaying, at a graphical user interface, the pose of the workpiece relative to the robot to allow for visual verification; allowing a user to adjust the pose of the workpiece relative to the robot by entering one or more coordinates and displaying an adjusted pose of the workpiece at a graphical user interface for verification.  However, such this limitation is taught in SAITO at least figures 2, 3A-3D; 10A-11C; pars. 0089-0090; 0106-0107.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of SAITO into the system of ACHIMARU in order for the user/operator is able to view the workpiece pose on the screen as well as enable the user to adjust the pose of the workpiece in order for the user to determine a suitable grasping pattern for the workpiece. 
As for dep. claims 13, 15-16, which carries the similar limitations as the rejected claims 5, 7-8 above.  Therefore, they are rejected for the same reason sets forth claims 5, 7-8 as indicated above.
Response to Arguments
Applicant’s arguments with respect to 102/103 rejections have been considered and are mood in view of new ground rejection based on the amended language.
With respect to the 101 rejections, Applicant traversed the rejection but did not address the reason why the claimed invention is not directed to abstract idea.  Therefore, the rejection is maintained based on the reason given in the 101 rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664